Per Ctbriam:

Miller Development Corporation and Robert E. Miller, Jr. appeal from the order of a special referee awarding respondent Charleston Gypsum Dealers and Supply, Inc. $7,363.46 on an open account and $1,512.50 for attorney’s fees and costs. This case was set for oral argument before this court at 2:45 p.m. on Wednesday, December 8, 1993. Proper notices were mailed to the parties’ attorneys pursuant to Rule 216, SCACR and this court received no notice of conflict nor motion for continuance. While the attorney for respondent appeared and presented arguments on the issue, no such appearance was made on behalf of the appellant and appellant’s attorney made no attempt to contact this court regarding his failure to appear prior to the scheduled argument. Accordingly, pursuant to Rule 218(b), SCACR, we dismiss the appeal. Costs are hereby assessed against the appellant’s attorney.
Dismissed.